Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is in response to Application No. 17/330,981 filed 05/26/2021 and to information disclosure statement, IDS, also filed 05/26/2021. 
Claims 1-20 are currently pending in this application, and all the claims are under full consideration. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2021 has been placed in the application file and the information referred to therein has been considered by the examiner. A duly initialed and signed copy is attached herewith. Accordingly, information disclosure statement(s) is/are being considered if signed and initialed by Examiner.
Drawings
The drawings filed on 05/26/2021 are acceptable for examination purposes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in   public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 11, 12, 15 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2020/218473; the equivalent U.S. document Tsukamoto et al. (U.S. PG Publication 2022/0200107) used here.
 Regarding claim 1 and 15 Tsukamoto discloses a battery 100 and a method of (Tsukamoto Fig. 1, 2, paragraph 0010; 0012, 0020), equivalent to the battery cell. The battery of Tsukamoto comprising an electrode assembly 3 (Tsukamoto Fig. 3, paragraph 0012, 0020) having a plurality of current collector tabs 28, 38 extending from the electrode assembly 3 (Tsukamoto Fig. 3, paragraph 0020), wherein the electrode is made in a folded configuration (Tsukamoto Fig. 3), and the plurality of current collector 28, 38 are arranged in two tab groupings (Tsukamoto Fig. 3), and are a bundle of electrode tabs (Tsukamoto paragraph 0039) equivalent to joined together to establish an enlarged current collector tab.
Regarding Claim 3 Tsukamoto discloses the battery is a lithium ion battery (Tsukamoto paragraph 0022, 0047), and has a rectangular shaped battery (Tsukamoto Fig. 1, paragraph 0010, 0016), equivalent to the prismatic lithium-ion cell. 
Regarding claim 9 the tab groupings are bundle of electrode tabs (Tsukamoto paragraph 0039), and each bundle is formed is thicker than the individual tabs and form enlarged tabs. Therefore, the enlarged tabs are larger than the individual one of the tabs on the tab groupings. 
Regarding claim 11 Tsukamoto discloses the electrode assembly 3 has a wound structure (Tsukamoto Fig. 3, paragraph 0023), which means in unfolded structure of the electrode assembly the tabs are positioned longitudinally spaced from one another along a length of the electrode assembly.  
Regarding claim 12 Tsukamoto discloses the electrode assembly 3 has a wound structure (Tsukamoto Fig. 3, paragraph 0023), which means it is folded and in unfolded structure of the electrode assembly the tabs are positioned longitudinally spaced from one another along a length of the electrode assembly. However, Tsukamoto is silent about the distance between adjacent electrode taps increases in the direction extending from a first end to a second end of the electrode assembly. Since the thickness of the electrode tap groups increases with every one turn of the wound electrode it is inherent in the wounding configuration of the electrode assembly that the distance between adjacent electrode taps increase in the direction extending from a first end to a second end of the electrode assembly so that all the electrode taps fall or overlap over each other and are well aligned in a group of taps with each turn of the overlap of the electrode assembly and are not misaligned as would be the case had the distance between the taps was constant. 
Regarding claim 16 Tsukamoto discloses placing or positioning the electrode assembly in an exterior body (Tsukamoto paragraph 0021) considered equivalent to the can of the battery cell. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over  WO 2020/218473, the equivalent U.S. document Tsukamoto et al. (U.S. PG Publication 2022/0200107) used here, 
The discussion of Tsukamoto as applied to claim 1 is fully incorporated here and is relied upon for the limitation of the claims in this section.  
Regarding Claim 2 Tsukamoto discloses the battery is a lithium ion battery (Tsukamoto paragraph 0022, 0047), and the battery can be rectangular (Tsukamoto paragraph 0016), but is silent the battery is cylindrical. However, making the cell in a cylindrical shape instead of a rectangular shape would have been obvious to a person of ordinary skill in the art, since according to the MPEP is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shapes of the battery is significant (In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966) (See MPEP 2144 IV B).
Regarding claim 7 and 8 Tsukamoto in one embodiment discloses  the plurality of current collector 28, 38 are arranged in two-tab groupings (Tsukamoto Fig. 3), but is silent that the number of tab groupings is at least three spaced apart groupings as recited in claim 7 or at least four spaced apart tab groupings as recited in claim 8. Tsukamoto, however, discloses the number of positive electrode tab groups and negative electrode tab groups and the number of electrode tabs constituting the positive electrode group and the negative electrode group are not particularly limited (Tsukamoto paragraph 0023).  Therefore, increasing the number of the tab groupings in view of the disclosure of Tsukamoto that  the number of the tan groupings are not particularly limited (Tsukamoto paragraph 0023) would have been obvious to a person of ordinary skill in the art since according to the MPEP it constitutes the duplication of part and, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  See MPEP 2144.04 (VI). 
Regarding claim 10 Tsukamoto is silent about the enlarged current collector tab is cross-shaped. However, configuring the tab grouping in cross-shape would be obvious to a person of ordinary skill in the art since according to the MPEP is a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shapes of the tab grouping is significant (In re Dailey, 357 F. 2d 669, 149 USPQ 47 (CCPA 1966) (See MPEP 2144 IV B).

Claim 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/218473; the equivalent U.S. document Tsukamoto et al. (U.S. PG Publication 2022/0200107) is used here, in view of Fuhr et al. (U.S. PG Publication 2013/0216872) 
The discussion of Tsukamoto as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding claim 4 and 17 Tsukamoto is silent about the plurality of  current collector tabs are joined together by a crimping.
Regarding claim 4 and 17 Fuhr discloses a battery system including plurality of battery module, each battery module including plurality of electrochemical cell (Fuhr paragraph 0009), wherein the cells include plurality of positive and negative electrode plates (Fuhr paragraph 0032) and each positive and negative electrode plate include tabs that extend from the end of the plates  and the tabs may be crimped together (Fuhr paragraph 0033, 0034) to facilitate their electrical connection to external terminals (Fuhr paragraph 0033,0034, 0036). Therefore, it would have been obvious to a person of ordinary skill in the art to have joined together the current collector tabs in the battery cell of  Tsukamoto by crimping and facilitate their electrical connectivity to an external terminal as taught by Fuhr (Fuhr paragraph 0033, 0034, 0036). According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way. (MPEP 2143 I C).
Claim 5, 6, 18, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/218473; the equivalent U.S. document Tsukamoto et al. (U.S. PG Publication 2022/0200107) is used here, in view of in view of Shin (U.S. 20210143466)
The discussion of Tsukamoto as applied to claim 1 and 15 above is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding claim 5-6  and 18-19 Tsukamoto is silent about the current collector tabs in the tab grouping are joined together by welding. 
Shin discloses a system and a method of manufacturing a secondary battery (Shin Abstract, paragraph 12-14), and the system includes welding negative electrode tabs of the cell and are connected to each other to form one tab, and positive electrode tabs of the cell are connected to each other to form one tab (Shin paragraph 0014, 0052). The connection of the tabs is carried by welding (Shin paragraph 0014) performed by ultrasonic welding (Shin paragraph 0046), equivalent to the welding recited in claim 5 and 18. Shin is silent about the welding is arc welding recited in claim 6 and 19, but it would have been obvious to a person of ordinary skill to have used arc welding in place of ultrasonic welding since both are welding processes. According to the MPEP such a change is simple substitution of one known element for another to obtain predictable results (MPEP2143 I C). 
Regarding claim 20 Tsukamoto is silent about bending the plurality of current collector tabs into a bent configuration. Shin discloses bending the plurality of current collector tabs into a bent configuration (Shin Fig. 5A, 5B, 6), so as to facilitate the welding of the current collector tabs in a single tab. Therefore, it would have been obvious to  modify the method of Tsukamoto in the same manner as taught by Shin to facilitate connecting the plurality of the current collector tabs in a single group of tabs. 

Claim 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2020/218473, the equivalent U.S. document Tsukamoto et al. (U.S. PG Publication 2022/0200107) is used here, in view of Koch et al. (U.S. PG Publication 2019/0126770) 

The discussion of Tsukamoto as applied to claim 1 above is fully incorporated here and is relied upon for the limitation of the claim is this section. 
Regarding claim 13 and 14 Tsukamoto is silent about a traction battery pack of the disclosed battery cells. Koch discloses an electric drive vehicle equipped with a traction battery pack (Koch paragraph 0006, 0009) wherein the traction battery pack includes an array of battery cells assembly (Koch paragraph 0010). Koch teaches a traction battery pack attached to the vehicle body and electrically connected to the traction motor to transfer electric current therebetween, the traction battery pack including an array of battery cell assemblies (Koch paragraph 0009, claim 14); thus providing power to the traction motor and consequently to the electric vehicle. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have used the battery cells of Tsukamoto in a traction battery pack to use in an electrical vehicle to transfer electric current to a traction motor and consequently provide power to an electric vehicle. According to the MPEP such a modification is considered use of known technique to improve similar devices (methods, or products) in the same way. (MPEP 2143 I C).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR M KEKIA/Examiner, Art Unit 1722                                                                                                                                                                                             
/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722